Title: John Adams to Abigail Adams, 10 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phil. Decr 10. 1794
          
          Entre nous Mr sheerjashub Bourne called upon me the other Morning to ask me some Questions about Mr Blacks farm and Captn. Beale’s farm. He says both are to be sold— Beale asks ten

thousand Dollars for his New House and farm—and the same for Squantm— Mr Blacks asks Eighteen thousand but it is Supposed would take fifteen. I hope in mercy Bourn will not buy— Our present Neighbours are I believe much better. dont say any thing of this. Beale and Black are both impatient to be making Money in Boston, and I dare say the Ladies had rather shine in the City.
          Mrs Hancock it seems, thinks the Captn of a Man of War as great a Man as a Governor or King— I dare say she will find him a greater. Do you remember a Dialogue of Ld Littleton between The Princess of orange and the Countess of Clarickard? I dare say she has no Idea of devoting herself to the Memory of a deceased Husband. such Ideas are too Heroic & Romantic, for this enlightened Age.
          Mr Cranch breakfasted with me, this morning. Tomorrow he goes off— I gave him a Letter to Mr Carrol of Carrolton.
          Adieu
        